Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/2/2022 regarding the previous objection to the specification have been fully considered but they are not persuasive.
Applicant argues amendment to the specification obviates the issue.
Examiner respectfully disagrees.  Examiner notes that the specification amendment dated 4/6/2022 was not entered.  Applicant’s specification amendment must not be made in reference to a non-entered amendment.  Examiner considers the specification amendment should be similarly presented to that submitted 4/6/2022 but without the amendments pertaining to removing “consists” and adding “is made up”.  

Applicant’s arguments, see Remarks, filed 9/2/2022, with respect to the previous 112(a) rejections of claims 4, 8-9, & 14 has been fully considered and are persuasive.  Applicant has canceled claim 9 and amended the other claims to obviate the issues.  The previous 112(a) rejections of claims 4, 8-9, & 14 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/2/2022, with respect to the previous 112(b) rejection of claim 1 has been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/2/2022, with respect to the rejection(s) of claim(s) the previous 103 rejection of claim 1 under modified DeWitt have been fully considered and are persuasive.  Applicant has amended claim 1 regarding a finger, which does not appear to be taught by DeWitt.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeWitt, and further in view Bigot (FR 2796866).  Bigot teaching a liquid-actuated nozzle which also incorporates a rod/finger (see Bigot’s Figures 1, 5-6, tube 160, spring 163, rod 166d, peripheral groove166g, channel 166h, wall 166i, sealing gasket 168, first inner section 169a, inner transition section 169c, second inner section 169d.  machine translation, pages 6-7).

Specification
The substitute specification filed 9/2/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification has amendments made with reference to the previous substitute specification filed 4/6/2022.  The previous substitute specification filed 4/6/2022 was not entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10-14, & 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 3 recite “the separate distribution channels” on lines 1-2, but claim 1 had been amended to replace this term and recite “a cleaning fluid distribution channel” and “a drying fluid distribution channel”.    
Claim 10 recites the limitation "the inlet and distribution rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 had previously depended on claim 3 via claim 9, but claim 9 has been cancelled and claim 10 has been amended to depend on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US 5657929, “DeWitt”) in view of Bigot et al. (FR 2796866, “Bigot”).
DeWitt teaches an air-liquid system for cleaning vehicle lens comprising the follow of claim 1 except where underlined:

For Claim 1: 
A cleaning device for spraying at least one fluid onto a surface to be cleaned of an optical sensor of an optical detection system of a motor vehicle (see Figures 1, 9-10, headlight washer means 32), the cleaning device comprising: 
at least one fluid inlet and distribution device comprising a cleaning fluid inlet nozzle, a drying fluid inlet nozzle, a cleaning fluid distribution channel, and a drying fluid distribution channel (see Figures 9-10, air inlet 182, fluid opening 184, bores 188 & 200).  Examiner notes that DeWitt teaches using bore 188 for fluid and bore 200 for air, but the reversal of parts below in view of Bigot will reverse this configuration,
wherein a cleaning fluid is injected from the cleaning fluid inlet nozzle into the fluid inlet and distribution device, and a drying fluid is injected from the drying fluid inlet nozzle into the fluid inlet and distribution device (see column 7, lines 18-33).  DeWitt applies air and fluid, 
wherein the cleaning fluid distribution channel distributes the cleaning fluid and the drying fluid distribution channel distributes the drying fluid (see Figures 9-10, bores 188 & 200), 
wherein each of the cleaning fluid and drying fluid is conveyed separately between the respective inlet nozzles thereof and the respective distribution channels thereof (see Figures 9-10, air inlet 182, fluid opening 184, bores 188 & 200), 
wherein the cleaning fluid is conveyed via a sequence of elements axially offset from one another, with respect to an axial direction of the cleaning device; 
wherein the sequence of elements includes the cleaning fluid inlet nozzle and the cleaning fluid distribution channel, 
wherein a finger extends inside the cleaning fluid distribution channel, the finger being offset relative to an axis of elongation of the cleaning fluid inlet nozzle.  

DeWitt does not teach the recited arrangement of claim 1 as it would pertain to the collective arrangement of the cleaning fluid inlet nozzle, cleaning fluid distribution channel, and finger.

Regarding the cleaning fluid inlet nozzle and cleaning fluid distribution channel being offset, Examine considers this would constitute an obvious reversal of parts of DeWitt’s liquid and air channels, such that reversing the arrangement to have the nozzle’s extension be liquid-actuated as opposed to air/gas-actuated to overcome the spring bias would predictably still result in an extendable nozzle (see MPEP 2144.04, “Reversal of Parts”).  Examiner refers to Bigot as teaching such a liquid-actuated nozzle, which similarly overcomes a spring bias (see Bigot’s Figures 1, 5-6, tube 160, spring 163, rod 166d, peripheral groove166g, channel 166h, wall 166i, sealing gasket 168, first inner section 169a, inner transition section 169c, second inner section 169d.  machine translation, pages 6-7).
To clarify the rejection basis with respect to DeWitt’s Figures 9-10, the reversal of parts would involve feeding liquid into the right-side channel(s) which controls actuation by overcoming the spring bias, and feeding air into the left-side channel(s).  DeWitt’s air inlet 182 and bore 188 would then be fed liquid and read on the cleaning fluid inlet nozzle.  Fluid opening 184 and bore 200 would then be fed air and read on the drying fluid inlet nozzle.  Bigot effectively illustrates DeWitt’s right-side channel as using liquid to actuate the extension of the nozzle.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify DeWitt and more particularly for the liquid and air channel(s) to be reversed such that the nozzle’s extension is liquid-actuated because said modification is an obvious reversal of pars in view of Bigot’s arrangement.  

Regarding the finger, Examiner again refers to Bigot, who teaches applying a rod/finger which performs a plugging function and ensures the nozzle does not spray until reaching a fully extended position, which saves volume of washing liquid (see Bigot’s Figures 1, 5-6, rod 166d.  machine translation, pages 6-7) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify DeWitt and more particularly to apply a rod/finger as taught by Bigot to the liquid channel so as to ensure the nozzle does not spray until reaching a fully extended position and thereby saving the volume of washing liquid consumed.  

Modified DeWitt teaches claim 1.
Modified DeWitt also teaches the following:

For Claim 2: 
The cleaning device as claimed in claim 1, wherein the separate distribution channels for distributing the cleaning fluid and the drying fluid respectively include distribution orifices specific to each channel (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, refer to spray outlets of bores 188 & 200, such as opening 212).  

For Claim 3: 
The cleaning device as claimed in claim 1, wherein the separate distribution channels are made in an inlet and distribution rod arranged in a hollow body of the fluid inlet and distribution device (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, housing 180, bores 188 & 200, piston member 190).  

For Claim 4:
The cleaning device as claimed in claim 3, wherein the cleaning fluid inlet nozzle opens out into a cavity formed in the hollow body and in which the rod is housed, the drying fluid inlet nozzle opening out directly into a conveying tube housed in a corresponding inlet channel formed in the rod (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, air inlet 182, fluid opening 184, tube 185, annular cavity portion 186).  Upon reversal of parts, air inlet 182 would then be fed liquid and read on the cleaning fluid inlet nozzle, and annular cavity portion 186 would on the cavity.  Fluid opening 184 would then be fed air and read on the drying fluid inlet nozzle, with tube 185 reading on the conveying tube.  

For Claim 5:
The cleaning device as claimed in claim 3, wherein the inlet and distribution rod is movable between an idle position and an extended position inside the hollow body (refer to claim 1 rejection regarding reversal of parts and teachings of Bigot).  Both DeWitt and Bigot teach spring-biasing the nozzle to a retracted position, with Bigot teaching using liquid pressure to actuate the movement.  

For Claim 6:
The cleaning device as claimed in claim 5, wherein the inlet and distribution rod is movable via the conveying of one of the fluids (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, piston member 190).  

For Claim 7:
The cleaning device as claimed in claim 5, further comprising an elastic return element, wherein the elastic return element comprises a spring which is in contact with the inlet and distribution rod and elastically returns the inlet and distribution rod from the extended position to the idle position (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, spring member 198).  

For Claim 8:
The cleaning device as claimed in claim 4, wherein the drying fluid distribution channel has a constant diameter at least in a portion in which the conveying tube is caused to move, and in that a peripheral groove is arranged in an outer wall of the conveying tube to receive a seal configured to rub against the drying fluid distribution channel in which the conveying tube is housed (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, fluid opening 184, tube 185, bore 188, O-ring 194).  Upon reversal of parts, tube 185 would read on the conveying tube, with O-ring 194 and its associated groove reading on the seal and groove.  

For Claim 10:
The cleaning device as claimed in claim 1, wherein the cleaning fluid distribution channel has portions with different diameters, the different diameters decreasing from an upstream extremity of the inlet and distribution rod to a downstream extremity of the inlet and distribution rod, at least a downstream extremity of the finger being configured to extend in the portions with different diameters depending on the relative movement of the finger in relation to the rod (refer to claim 1 rejection regarding reversal of parts and Bigot.  see Bigot’s Figures 1, 5-6, tube 160, rod 166d, peripheral groove166g, channel 166h, wall 166i, sealing gasket 168, first inner section 169a, inner transition section 169c, second inner section 169d.  machine translation, pages 6-7).  Bigot teaches applying a finger with a peripheral groove/seal.  Bigot further teaches various inner diameters via first inner section 169a, inner transition section 169c, and second inner section 169d.  

For Claim 11:
The cleaning device as claimed in claim 10, wherein the portions with different diameters include an intermediate portion with a diameter, and wherein the diameter of the intermediate portion of the cleaning fluid distribution channel and an outer diameter of the finger of the hollow body are defined so that said finger can slide, in a sealed manner via a seal, within the intermediate portion of the cleaning fluid distribution channel and let the cleaning fluid through when the seal is within the upstream extremity (refer to claim 1 rejection regarding reversal of parts and Bigot.  see Bigot’s Figures 1, 5-6, tube 160, rod 166d, peripheral groove166g, channel 166h, wall 166i, sealing gasket 168, first inner section 169a, inner transition section 169c, second inner section 169d).  Rod 166d slides within first inner section 169a, inner transition section 169c, and second inner section 169d.  A lower portion of first inner section 169a can read on the intermediate portion, while second inner section 169d can read on the upstream extremity.  

For Claim 12:
The cleaning device as claimed in claim 10, wherein the distribution rod comprises, in the vicinity of the upstream extremity thereof, a rim (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, O-ring 196. refer to rim/flange housing O-ring 196.  see Bigot’s Figures 5-6, collar 160a, bead 160c, seal 161).  Both DeWitt and Bigot teach a rim/flange containing a seal.  

For Claim 13:
The cleaning device as claimed in claim 12, wherein a peripheral groove is arranged in an outer wall of the rim, to receive a seal, such that the distribution rod, provided with said seal, slides in a sealed manner within the hollow body (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, O-ring 196. refer to rim/flange housing O-ring 196.  see Bigot’s Figures 5-6, collar 160a, bead 160c, seal 161).  Both DeWitt and Bigot teach a rim/flange containing a seal.  

For Claim 14: 
The cleaning device as claimed in claim 4, further comprising: 
a cleaning fluid storage tank (see DeWitt’s Figure 1, washer fluid reservoir 18); 
a drying fluid storage tank (see DeWitt’s Figure 1, on-board compressor 26); and 
a distributor disposed between the cleaning fluid storage tank and the fluid inlet and distribution device (see DeWitt’s Figures 1, 9-10, pump means 20, valve 34), wherein the distributor is configured to: 
block the injection of cleaning fluid into the fluid inlet and distribution device in an idle position (see DeWitt’s Figure 9, refer to retracted position), 5Application No. 16/336,702Docket No.: 17102-450001 Reply to Office Action of May 4, 2022
supply the fluid inlet and distribution device with cleaning fluid in order to move the fluid inlet and distribution device into a cleaning position and to spray cleaning fluid (refer to claim 1 rejection in view of reversal of parts.  see DeWitt’s Figure 10, refer to extended position).  Upon reversal of parts and in view of Bigot, the nozzle would extend in response to liquid pressure,
block the cleaning fluid in the cavity and keep the fluid inlet and distribution device in the cleaning position (refer to claim 1 rejection in view of Bigot.  see DeWitt’s Figures 1, 9-10, pump means 20.  see Bigot’s Figures 1, 5-6, pump 14, rod 166d).  The application of a finger as taught by Bigot would result in the nozzle extending a particular distance without actually spraying, and 
wherein a supply of drying fluid from the drying fluid storage tank is independent from a supply of cleaning fluid from the cleaning fluid storage tank (see DeWitt’s Figure 1, washer fluid reservoir 18, on-board compressor 26).  The source/supply of air and washer fluid are independent.  If Applicant is intending to mean the nozzle can be supplied independently, this should be clarified.  Examiner notes that DeWitt’s Figure 3 does indicate using water to actuate opening of valve 34.  

For Claim 16: 
The cleaning device as claimed in claim 7, wherein the inlet and distribution rod is movable via the conveying of cleaning fluid, against an elastic return force provided by the elastic return element (refer to claim 1 rejection regarding reversal of parts.  see DeWitt’s Figures 9-10, spring member 198).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718